Citation Nr: 0515431	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-03 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than June 26, 
2000, for an award of a 40 percent rating for 
service-connected fibromyalgia.  

2.  Entitlement to an effective date earlier than May 7, 
1996, for an award of a 40 percent rating for 
service-connected fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel 


INTRODUCTION

The veteran served on active duty from June to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that redefined the veteran's 
service-connected disabilities as fibromyalgia (previously 
characterized as two separate disabilities: right 
trochanteric bursitis and for right iliotibial band syndrome) 
and that awarded a 40 percent rating for the fibromyalgia, 
effective June 26, 2001.  In April 2003, the RO changed the 
effective date for the 40 percent rating for fibromyalgia to 
June 26, 2000.  In the April 2003 decision, the RO also found 
no clear and unmistakable error (CUE) in a May 1997 RO rating 
decision

In light of the disposition in the instant decision, the 
issues on appeal are recharacterized as they appear in the 
caption, supra.  But since the disposition is not a full 
grant of the benefits sought by the veteran, the remaining 
claim, a claim for an effective date earlier than May 7, 
1996, for an award of a 40 percent rating for fibromyalgia is 
addressed in the REMAND part of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran when further 
action is required of her.


FINDINGS OF FACT

1.  All of the notices and assistance owed to the veteran 
have been provided with regard to the claim for an effective 
date earlier than June 26, 2000, for the award of a 40 
percent rating for service-connected fibromyalgia.

2.  In April 1996, the veteran filed a claim for service 
connection for fibrositis.

3.  Effective May 7, 1996, VA recognized a diagnosis of 
fibromyalgia for purposes of VA's Schedule for Rating 
Disabilities.   

4.  The Board awarded service connection for a right hip 
disability (right trochanteric bursitis) and for a right knee 
disability (right iliotibial band syndrome) in an April 1997 
decision.

5.  In a May 1997 rating decision, the RO awarded separate 10 
percent ratings for right trochanteric bursitis and for right 
iliotibial band syndrome.  In that decision, the RO failed to 
apply an existing regulation and to consider the veteran's 
claim for service connection for fibrositis, which had 
previously been raised on the record.  The RO's May 1997 
rating decision was clearly and unmistakably erroneous in 
that it did not properly apply the appropriate rating 
criteria in effect at that time to the evidence of record at 
that time; but for that error, the outcome would have been 
manifestly changed.


CONCLUSION OF LAW

The criteria for an effective date of May 7, 1996, for the 
award of a 40 percent rating for service-connected 
fibromyalgia have been met.  38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. §3.114 (1996); 38 C.F.R. § 3.105(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from June to August 1992; 
she graduated from the United States Military Academy (USMA) 
at West Point.

On a June 1991 ROTC physical examination, the only 
abnormality of the lower right extremity noted was scarring 
from a previous burn.  In February 1992, while at the New 
Mexico Military Institute in the ROTC program, she was 
treated for left hip and left knee disabilities.  The 
diagnosis was overuse syndrome.

In June 1992, she started attending the USMA at West Point.  
According to a July 1992 Medical Evaluation Board report, the 
pain in the veteran's lateral hip and knee area had markedly 
increased. Diagnoses were chronic right greater trochanteric 
bursitis and chronic right iliotibial band tendonitis; the 
diagnosed conditions were chronic, overuse injuries, possibly 
requiring several months of physical therapy, repeated 
injections, and surgery.  

In September 1992, after separation from service, she was 
diagnosed with bilateral hip and knee complaints with no 
apparent objective abnormality.  Other than a positive 
antinuclear antibody (ANA) titer, the rest of her arthritis 
profile was negative.  In October 1992, she was noted as 
possibly having inflammatory arthritis.

On examination in November 1992 by a private doctor, Eugene 
Y. Su, M.D., diagnoses included arthralgias, without 
synovitis but with possible fibrositis.  Her ANA test was 
positive, but with no definite underlying connective tissue 
disease.  Other diagnoses included trochanteric bursitis and 
chronic back pain.

Private treatment records from January 1993 reflect a 
diagnosis of fibrositis.  On examination in February 1993, 
the diagnosis was "clearly" fibrositis.  The examining 
rheumatologist, George R. Thompson. M.D., noted that the 
veteran had "never had true arthritis but the many aches and 
pains and trigger points . . . led to the diagnosis of 
fibrositis syndrome."  The rheumatologist even commented 
that the physical examination "fortifie[d] the diagnosis of 
fibrositis."  In March 1993, the impression was again 
"clearly" a fibrositis syndrome; beyond a positive ANA 
test, there was no evidence of systemic lupus erythematosus.

The veteran wrote to the RO in April 1996 that she had been 
diagnosed by several non-VA doctors with fibrositis or 
fibromyalgia.

On September 1996 VA orthopedic examination, the diagnoses 
were mild trochanteric bursitis of the right hip and very 
mild iliotibial band syndrome.  The examiner, however, 
recommended rheumatological evaluation since "her diagnosis 
is more in the range of the Rheumatologist than the 
Orthopedic Surgeon."  

In April 1997, the Board awarded service connection for right 
trochanteric bursitis and right iliotibial syndrome.  The 
Board reasoned that pre-existing right hip and right knee 
disabilities had been aggravated during the veteran's brief 
period of active service at the USMA.  

In the May 1997 implementing decision, the RO awarded service 
connection and separate 10 percent ratings for right 
trochanteric bursitis and right iliotibial syndrome, as of 
August 25, 1992, the date after separation from service.

On June 26, 2001, the RO received a claim from the veteran, 
who requested service connection for fibromyalgia, which she 
described as an "additional disability" in addition to her 
previously service-connected right hip and right knee 
disabilities.  

On VA examination in February 2002, the impression was 
fibromyalgia.  The examiner also commented that the 
"previous diagnosis [sic.] of hip and knee conditions were 
actually manifestations of fibrositis."  

In July 2002, the RO evaluated the veteran's service-
connected musculoskeletal disability, which it now described 
as fibromyalgia, as 40 percent disabling, effective June 26, 
2001.  In April 2003, the RO corrected the effective date of 
this award, and established an effective date of June 26, 
2000, for the 40 percent rating for fibromyalgia.  The 
veteran continues to disagree with this effective date, and 
she seeks an effective date all the way back to November 30, 
1992, when she was initially diagnosed with fibrositis.  

The Board will address each of the possible "theories" for 
an effective date earlier than June 26, 2000, for the 40 
percent rating for fibromyalgia.

When the veteran filed her claim in June 2001, she styled it 
as a request for service connection for an additional 
disability.  The effective date of an award of service 
connection is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2004).  

In this case, the RO first treated this claim in its July 
2002 decision as a claim for an increased rating because the 
fibromyalgia diagnosis replaced the prior diagnoses of right 
trochanteric bursitis and right iliotibial band syndrome.  
The effective date of an award of an increased rating is the 
earliest date as of which it is ascertainable that an 
increase in disability has occurred if the application for an 
increased rating is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o) 
(2004); Harper v. Brown, 10 Vet. App. 125, 126 (1997).

However, as the RO recognized in April 2003, the governing 
"effective date" provisions are actually found at 38 C.F.R. 
§ 3.114 (2004), which pertain to effective dates under 
liberalizing laws and regulations because the veteran's 
former diagnoses of right trochanteric bursitis and right 
iliotibial band syndrome were supplanted by the proper 
diagnosis of fibromyalgia, which was added to VA's Schedule 
for Rating Disabilities in 1996.  Where a claim is reviewed 
at the request of a claimant more than one year after the 
effective date of a liberalizing law or VA issue, benefits 
may be authorized for a period of one year prior to the date 
if receipt of such request.  In this case, the liberalizing 
VA issue or regulation became effective on May 7, 1996.  See 
61 Fed. Reg. 20,438 (May 7, 1996) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5025 (1997)).  The veteran's 
request was received in 2001, that is more than one year 
after the effective date of the addition of fibromyalgia to 
the VA Schedule for Rating Disabilities.  Therefore, the 
Board initially finds that the provisions of 38 C.F.R. 
§ 3.114(a)(3) apply, and the RO's assignment of June 26, 
2000, as the effective date for the 40 percent rating for 
fibromyalgia was not in error under that specific provision. 

However, the Board's inquiry does not cease at this effective 
date.  The veteran has alleged that there was clear and 
unmistakable error (CUE) in the May 1997 RO decision that 
awarded service connection and separate 10 percent ratings 
for right trochanteric bursitis and for right iliotibial band 
syndrome; she contends that the RO should have awarded 
service connection for fibromyalgia, that is, the proper 
diagnosis.  The Board thus now turns to the veteran's 
allegations of CUE in the May 1997 RO decision.

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  But if the 
evidence establishes CUE, the prior decision will be reversed 
and amended.  38 C.F.R. § 3.105(a) (2004).

In determining whether a prior determination involves CUE, 
the Court has established a three-prong test.  The three 
prongs are as follows: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 
(1992).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  A disagreement with how the 
RO evaluated the facts is insufficient to raise a CUE claim.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In this case, at the time of the RO's May 1997 decision, the 
evidence included diagnoses of right trochanteric bursitis 
and of right iliotibial band syndrome.  However, the evidence 
also clearly showed that the veteran had a definitive 
diagnosis of fibromyalgia, fibrositis, or fibrositis syndrome 
as early as January 1993; in November 1992, there was only a 
diagnosis of arthralgias and other disorders with the 
possibility of fibrositis.  Nevertheless, at the time of the 
May 1997 RO decision, the veteran was in fact diagnosed with 
fibromyalgia that encompassed various arthralgias throughout 
her body, including those ascribed to right trochanteric 
bursitis and right iliotibial band syndrome.  

Also, at the time of the RO's May 1997 decision, a 
liberalizing regulation had added fibromyalgia to the list of 
diseases evaluated under the Schedule for Rating 
Disabilities.  See 61 Fed. Reg. 20,438 (May 7, 1996) 
(codified at 38 C.F.R. § 4.71a, DC 5025 (1997)); see also 
Allin v. Brown, 6 Vet. App. 207, 210 (1994) ("In assessing 
whether the VA has committed CUE in the application of law, 
this Court will analyze the state of the law as it existed 
when the determination was made.")  In adding fibromyalgia 
to the Schedule for Rating Disabilities, the VA noted that 
the American College of Rheumatology had established 
classification criteria for fibromyalgia for research and 
epidemiological purposes in 1990.  61 Fed. Reg. 20,438, 
20,439 (May 7, 1996).  The VA also indicated that it was 
making the rule "effective upon publication" and 
"establish[ing] a final rule immediately in order to avoid 
inconsistency in evaluations."  Ibid.  

The Board concludes that at the time of its May 1997 
decision, the RO did not consider the evidence of 
fibromyalgia or fibrositis.  Nor did it apply the amendment 
to the Schedule for Rating Disabilities that added 
fibromyalgia.  Thus, on the state of the evidence and the 
record at the time of the May 1997 rating decision, the RO 
did not correctly apply the extant regulatory provisions, and 
this undebatable error manifestly changed the evaluation that 
was assigned at that time for the veteran's service-connected 
disabilities.  Whereas the RO awarded separate 10 percent 
ratings for right trochanteric bursitis and for right 
iliotibial band syndrome, it failed to apply the newly added 
criteria for fibromyalgia, which would have resulted in a 40 
percent rating under DC 5025.  The Board concludes that this 
was clearly and unmistakably erroneous.  At the time of its 
May 1997 decision, the RO did not apply the provisions of the 
rating schedule for fibromyalgia.  Cf. Ternus v. Brown, 
6 Vet. App. 370, 377 (1994) (misapplication of regulation 
produced CUE).  The error was undebatable; had it not been 
made, the outcome would have been manifestly changed at the 
time it was made.  See Damrel, supra; Russell, supra.

The Board is mindful that in its May 1997 decision, the RO 
appears only to have been implementing the Board's April 1997 
decision to award service connection for right trochanteric 
bursitis and for right iliotibial band syndrome.  However, 
the present appeal to the Board does not involve a motion 
alleging CUE in the Board's April 1997 decision.  Indeed, 
such a motion requires that certain procedural steps be 
undertaken.  See 38 C.F.R. §§ 20.1400 et seq. (2004).  Those 
steps have not been completed in this case.  

Nevertheless, even in its April 1997 decision, the Board 
specifically noted that the veteran had raised the issue of 
service connection for fibromyalgia in April 1996 
correspondence; the Board specifically referred that matter 
to the RO "for appropriate action."  (Emphasis added.)  The 
Board discerns no action by the RO in this regard until June 
2001, when the veteran herself filed a claim for service 
connection for fibromyalgia.  The VA must give a sympathetic 
reading to a veteran's filings by determining all potential 
claims raised by the evidence, applying all relevant laws and 
regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. 
Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  Since Moody, VA's General Counsel has issued binding 
guidance:

In deciding whether there was CUE in a final VA 
decision based upon an allegation that VA failed 
to recognize an earlier claim, the RO or Board 
should determine whether, construing the pleadings 
at issue in the veteran's favor, it is obvious and 
undebatable that there was an error in the 
decision and that the error clearly affected the 
outcome.

VAOPGCPREC 4-2004, 7 (May 28, 2004) (superseding VAOPGCPREC 
12-2001 (July 6, 2001)).  In this case, the failure to 
recognize the existence of a claim involving fibromyalgia, in 
conjunction with the then-available evidence regarding 
fibromyalgia, clearly, manifestly, and undebatably affected 
the outcome.  Therefore, the Board finds that service 
connection and a 40 percent rating for fibromyalgia (instead 
of 10 percent ratings for right trochanteric bursitis and 
right iliotibial band syndrome) were warranted as of May 7, 
1996, the date that fibromyalgia was added to VA's Schedule 
for Rating Disabilities.  To this extent only, the veteran's 
appeal is granted.

In light of the favorable disposition on this part of the 
veteran's appeal, the Board finds that further discussion of 
the obligations under 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); and 38 C.F.R. § 3.159 (2004) is not necessary 
with respect to this part of the veteran's appeal.  


ORDER

An effective date of May 7, 1996, for a 40 percent rating for 
fibromyalgia is granted.


REMAND

The Board's decision above does not dispose of the veteran's 
appeal.  She still seeks an effective date for the 40 percent 
rating for fibromyalgia back to November 1992.  Additional 
development is needed with regard to the claim for an 
effective date earlier that May 7, 1996, for a 40 percent 
rating for fibromyalgia.

Regulations allow for the filing of informal claims.  See 
38 C.F.R. § 3.155 (2004).  Furthermore, relevant regulations 
also provide that the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  38 C.F.R. § 3.157(a), (b)(1) (2004).  The Board 
believes that the veteran should be given an opportunity to 
identify any sources of informal claims (e.g., sources of any 
relevant VA treatment that she may have received) prior to 
May 7, 1996.  

In this regard, the Board also notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This law redefines the 
obligations of VA with respect to the duty to notify and to 
assist and applies to all claims filed on or after the date 
of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and to complete his or 
her claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); see also Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate a claim; (2) inform a claimant about the 
information and evidence that VA will seek to provide; (3) 
inform a claimant about the information and evidence a 
claimant is expected to provide; and (4) request or tell a 
claimant to provide any evidence in a claimant's possession 
that pertains to the claim, or something to the effect that a 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Second, VA has a duty to assist a claimant to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  

A review of the claims folder in the present case indicates 
that VA has not satisfied the notification requirements of 
the VCAA with regard to the veteran's claim for an earlier 
effective date for the award of the 40 percent rating for 
fibromyalgia.  A remand is necessary, therefore, to accord 
the RO an opportunity to provide such notice with regard to 
this issue.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Since the Board has awarded an effective date of May 
7, 1996, for a 40 percent rating for fibromyalgia, the RO 
should tailor the VCAA notice accordingly to reflect that the 
veteran is seeking an effective date even earlier than May 7, 
1996.

The Board also notes that the veteran appears to have raised 
an argument of CUE in even earlier rating decisions.  On 
remand, the RO should request that the veteran clarify 
whether she is arguing that earlier rating decisions were 
predicated on CUE.  The RO should remind the veteran that an 
allegation of CUE must be raised with some specificity.  See 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  But see Livesay 
v. Principi, 15 Vet. App. 165 (2001) (duties to notify and 
assist imposed by the VCAA are not applicable where CUE is 
claimed in Board decisions); Parker v. Principi, 15 Vet. App. 
407 (2002) (duties to notify and assist imposed by the VCAA 
are not applicable where CUE is claimed in RO decisions).   

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  With regard to the veteran's claim 
for an effective date earlier than May 7, 
1996, for a 40 percent rating for 
service-connected fibromyalgia, the RO 
should (a) Notify the veteran of the 
information and evidence necessary to 
substantiate her earlier effective date 
claim; (b) Notify the veteran of the 
information and evidence she is 
responsible for providing with regard to 
this issue (specifically, ask the veteran 
to identify sources of any VA treatment 
that she may have received for her 
fibromyalgia prior to May 7, 1996); (c) 
Notify the veteran (with respect to her 
earlier effective date claim) of the 
information and evidence VA will attempt 
to obtain, e.g., that VA will make 
reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as 
many requests as are necessary to obtain 
relevant records from a Federal 
department or agency; and (d) Request 
that the veteran provide any evidence in 
her possession that pertains to her 
earlier effective date claim.  

2.  The RO should obtain copies of any 
records of VA treatment for fibromyalgia 
that the veteran identifies.  

3.  The RO should request that the 
veteran clarify whether she contends that 
there was clear and unmistakable error 
(CUE) in any rating decisions prior to 
May 1997.

4.  The RO should then adjudicate the 
issue of entitlement to an effective date 
earlier than May 7, 1996, for the award 
of a 40 percent rating for fibromyalgia.  
If the decision remains adverse to the 
veteran, the RO should provide the 
veteran and her representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond 
thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (West 
Supp. 2004).



	                     
______________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


